Title: To Thomas Jefferson from John Paul Jones, 17 August 1785
From: Jones, John Paul
To: Jefferson, Thomas



Sir
L’Orient, August 17th, 1785.

I am still waiting for a decision respecting the claim of M. Puchilberg. But I think it my duty to inform you that one or two of the common sailors that served on board the Alliance, when that frigate was under my orders, are now here in a merchant vessel, and, as I am this moment informed, they have been persuaded to write to M. Puchilberg, desiring that their share in the prizes may not be sent to America, but paid to them here. This I am told, has been urged as a reason to the Marechal to induce him to decide in favor of M. Puchilberg’s claim. Those two men will, however, sail in a day or two for Boston, and perhaps may never return to France; besides, their objection is too trifling to be admitted, as it would greatly injure the other persons, both officers and men of that crew, who would, in all probability, never receive any part of their prize money unless they should come from America to L’Orient on purpose; which would not pay their expenses.
As the post is just going, I must defer answering the letter you did me the honor to write me on the 3d, till another opportunity. I am with great esteem, &c.
N.B. I beg you therefore to write again to the Marechal de Castries.
 